DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 10, 12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuong et al 6,011,511 (hereinafter Chuong).
Regarding claim 1, Chuong discloses a method for communications at a satellite terminal (114, see fig. 2, col. 4, line 17), the method comprising: receiving, at the satellite terminal, signals from one or more satellites (see figs. 1 and 2, col. 3, lines 40-45); determining an attenuation profile for the satellite terminal based at least in part on mapping an RF signal characteristic associated with the signals (associating the measured signal strength from antenna 104 with a coded signal or value, see fig. 2, col. 
Regarding claims 3 and 12 as applied to claims 1 and 10, Chuong further discloses establishing a communications link with a satellite based at least in part on installing the antenna with the boresight alignment (col. 4, lines 17-46).  
	Regarding claims 5 and 14 as applied to claims 1 and 10, Chuong further discloses wherein receiving the signals comprises: receiving transmissions via a second antenna of the satellite terminal that is configured for unidirectional communications (see col. 4, lines 17-46, col. 5, lines 25-40).  
	Regarding claims 8 and 17 as applied to claims 1 and 10, Chuong further discloses wherein the RF signal characteristic associated with the signals comprises one or more of: RF signal strength, RF signal attenuation, RF signal interference, RF signal-to- noise ratio, or RF signal-to-interference-plus-noise ratio, or any combination thereof (associating the measured signal strength from antenna 104 with a coded signal or value, see fig. 2, col. 3, lines 60-66, col. 4, lines 17-23 and 38-41).  
9. The method of claim 1, wherein the one or more satellites comprises a global navigation satellite system constellation.  
	Regarding claim 10, Chuong discloses a satellite terminal (114, see fig. 2, col. 4, line 17) for communications in a satellite communication system (see fig. 2), the satellite terminal comprising: a processor; memory coupled with the processor (see fig. 2); and instructions stored in the memory and executable by the processor to cause the satellite .  
Allowable Subject Matter
Claims 2, 4, 6, 7, 9, 11, 13, 15, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 2, 4, 6, 7, 9, 11, 13, 15, 16, and 19, Chuong or any other prior art of record, alone, or in combination, fail to disclose, in combination with the recited limitations in claims 1 and 10, the features of, the antenna of the satellite terminal comprises an array of antenna elements operable for electronically configuring a direction of transmission or reception that is based at least in part the boresight alignment, wherein the satellite is associated with a low earth orbit or a medium earth orbit such as a global navigation satellite system constellation, or measuring, at the satellite terminal, a plurality of transmissions received from the one or more satellites; associating each of the plurality of transmissions with a respective location of a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang 20020050953 discloses determining mis-pointing of a satellite antenna terminal.
Shibano et al 4,237,465 discloses a map-plate for adjusting the angle of elevation of an antenna for use with an artificial satellite communication system.
Tekawy et al 7,256,734 discloses spot beam antenna boresight calibration using GPS receivers.
Kepley et al 6,580,391 discloses an antenna alignment apparatus and method to effectively position an antenna used in a satellite communication system.
Santoru et al 8,982,004 discloses integrated ODU controller for antenna pointing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648